Dismissed and
Memorandum Opinion filed July 29, 2010.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-93-00526-CV
____________
 
DONALD PETER FOGO, Appellant
 
V.
 
CAROL TAYLOR EDMONDSON, ET AL., Appellees
 

 
On Appeal from the 129th District Court
Harris County, Texas
Trial Court Cause No. 91-41072
                                                        

 
M E M O R A N D U M   O P I N I O N
 
            This is an appeal from a judgment signed April 19, 1993.  On
January 20, 1994, this court was notified that appellant Donald Peter Fogo
petitioned for voluntary bankruptcy in the United States Bankruptcy Court for
the Southern District of Texas, under cause number 93-22810-C-7.  See
Tex. R. App. P. 8.2.  This appeal
has been abated and treated as a closed case since January 27, 1994.  The court
has not been advised that any party wishes to reinstate the appeal.  
            On July 8, 2010, this court notified the parties that unless
any party to the appeal filed a motion demonstrating good cause to retain the
appeal on or before July 23, 2010, this appeal would be dismissed for want of
prosecution.  See Tex. R. App. P. 42.3(b).  No response was filed.  
            Accordingly, we reinstate the appeal and order it dismissed.
 
                                                                        PER
CURIAM
 
Panel consists of Chief Justice
Hedges and Justices Yates and Boyce.